MEMORANDUM **
Eliott Jay Dresher appeals from the district court’s judgment and challenges the $8,880,389.05 order of restitution imposed following his guilty-plea conviction for mail fraud, in violation of 18 U.S.C. § 1341. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Dresher’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Dresher has filed a pro se supplemental brief, and the government has filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to the restitution order.
Counsel’s motion to withdraw is GRANTED. Dresher’s request for appointment of new counsel is DENIED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.